    Case 9:18-cv-00805-CFH Document 113 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DAMIAN R. TRAPINI,

                           Plaintiff,

               v.                                              No.9:18-CV-805
                                                               (CFH)
DOMINIC A. DAGOSTINO, et al.,

                            Defendants.


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

APPEARANCES:                                     OF COUNSEL:

Damian R. Trapani
271 Central Avenue
Albany, New York 12206
Plaintiff pro se

 Goldberg Segalla, LLP - Albany Office           JONATHAN M. BERNSTEIN, ESQ.
8 Southwoods Boulevard, Suite 300
Albany, New York 12211-2526
Attorneys for defendants

                                   DECISION & ORDER

       On March 12, 2020, plaintiff pro se Damian Trapini filed a Motion to Compel

Discovery and for the imposition of sanctions. Dkt. No. 98. On April 6, 2020,

defendants filed a response. Dkt. No. 106. On April 6, 2020, plaintiff filed a letter

motion seeking an extension of time to respond to defendants’ discovery demands.

Dkt. No 108.

       On April 24, 2020, a conference was conducted on-the-record with plaintiff and

counsel for defendants. See Txt. Min. En. dated Apr. 24, 2020. As directed during that
    Case 9:18-cv-00805-CFH Document 113 Filed 04/27/20 Page 2 of 2



conference and for the reasons stated at that time, which are incorporated herein by

reference, it is hereby ORDERED:

        (1) that plaintiff’s Motion to Compel (dkt. no. 98) is GRANTED to the extent that

defendants shall provide additional responses to plaintiff’s discovery requests as

directed by the Court during the April 25, 2020 conference. Defendants shall serve the

additional responses by May 25, 2020. The Motion to Compel (dkt. no. 98) is otherwise

DENIED;

        (2) the Mandatory Pretrial Scheduling Order filed November 7, 2019 (dkt. no. 86)

is hereby amended as follows:

        (a) The deadline for the completion of discovery is hereby extended to October 9,

2020,

        (b) The deadline for the filing of dispositive motions is extended to December 11,

2020,

        (c ) The Mandatory Pretrial Scheduling Order (dkt. no. 86), as amended, remains

in full force and effect.

        IT IS SO ORDERED.

        Dated: April 27, 2020
              Albany, New York




                                             2
